Name: Commission Regulation (EEC) No 834/88 of 29 March 1988 amending Regulation (EEC) No 3129/87 issuing a standing invitation to tender in order to determine refunds on exports of olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/22 Official Journal of the European Communities 30 . 3 . 88 COMMISSION REGULATION (EEC) No 834/88 of 29 March 1988 amending Regulation (EEC) No 3129/87 issuing a standing invitation to tender in order to determine refunds on exports of olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Commission Regulation (EEC) No 3994/87 0, Having regard to Council Regulation ^EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3129/87 (4) issues a standing invitation to tender in order to determine refunds on exports of olive oil at monthly intervals ; ¢ 1 . In Article 1 (2), 'monthly is deleted. 2. Article 3 (1 ) is replaced by the following : ' 1 . The periods during which tenders may be submitted in response to the partial invitations to tender shall be as follows :  for April, May, June, September and October : from die fifth day to the ninth day of each month at 1 p.m. and from the 15th to the 23rd day of each month at 1 p.m.,  for July and August : from the 15th to the 23rd day of each month at I p.m. That deadline shall be in Belgian time. Where the day on which the deadline expires in a Member State is a public holiday for the authority responsible for Receiving the tenders, the deadline shall expire at 1 p.m. on the last preceding, working day.' 3 . Article 7 ( 1 ) is replaced by the following : * 1 . In the light in particular of the current situation and foreseeable development of the Community and world olive oil markets and of the tenders received, a maximum refund shall, in accordance with the procedure laid down in Article 38 of Regulation (EEC) No 136/66/EEC, be fixed for exports of the product falling within the subheadings listed in Article 1 . Refunds shall be fixed no later than the eighth working day after the expiry , of each deadline for the submission of tenders.' 4: Article 7 (5) is replaced by the following : '5. Export refunds shall be adjusted during the period of validity of the export licences as referred to in Article 9, in the light of changes in the threshold price occurring between the day of entry into force of the refund and the day on which the export declaration is accepted.' Whereas the market situation and the objectives of Community exports make it necessary to fix refunds as quickly as possible ; whereas provision should therefore be made for fixing refunds twice a month in periods of intense trade ; whereas Regulation (EEC) . No 3129/87 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 5. In Article 11 (1 ), 'the maximum rate of refund accepted in respect of the preceding month's invitation to tender' is replaced by 'the last maximum rate of refund fixed under the standing invitation to tender.' Regulation (EEC) No 3129/87 is hereby amended as follows : Article 2(') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 31 . 0 OJ No L 145, 30. 5. 1986, p. 8. 4) OJ No L 296, 21 . 10 . 1987, p. 10. This Regulation shall enter into force on 4 April 1988 . 30. 3 . 88 Official Journal of the European Communities No L 85/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1988 . For the Commission Frans ANDRIESSEN Vice-President